UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DAVID PATCHAK,

Plaintiff,

v. Civil Action No. 08—1331 (RJL)
SALLY JEWELL, in her ofﬁcial
capacity as Secretary of the United
States Department of the Interior,1
et al.,

FILED
JUN172015

Clerk, US. District & Bankruptcy

Defendants
a Courts for the District of Columbia

and

MATCH-E—BE-NASH-SHE-WISH
BAND OF POTTAWATOMI
INDIANS,

VVVVVVVVVVVVVVVVVVVV

Intervenor-Defendant.

71/

MEMORANDUM OPINION
(June , 2015) [Dkts ##76, 78, 80, 89]

This case is before the Court on remand from the United States Court of Appeals
for the District of Columbia and the Supreme Court ofthe United States. Plaintiff David
Patchak (“plaintiff”) is challenging the Secretary of the Interior’s (“Secretary”) decision
to take into trust two parcels of land in Allegan County, Michigan, on behalf of the

Intervenor—Defendant Match-E-Be-Nash—She-Wish Band of Pottawatomi Indians (the

 

’ Pursuant to Federal Rule of Civil Procedure 25(d), ifa public ofﬁcer named as a party to an
action in his ofﬁcial capacity ceases to hold ofﬁce, the court will automatically substitute that
ofﬁcer’s successor. Accordingly, the Court substitutes Sally Jewell, the current Secretary of the

Interior for the former Secretary, Ken Salazar.

“Tribe”) pursuant to the Indian Reorganization Act (“IRA”), 25 U.S.C. § 465. In a
Veriﬁed Complaint ﬁled on August 1, 2008, plaintiff sought an injunction barring the
Secretary from taking the land into trust, claiming that the Secretary lacked authority to
do so under the IRA. Compl. ]] 28 [Dkt. #1]. This Court dismissed the case for lack of
standing on August 20, 2009. Mem. Op. [Dkt #56]. Following remand by the Supreme
Court, both parties filed motions for summary judgment. Presently before the Court are
Plaintiff‘s Motion to Strike the Administrative Record Supplement [Dkt. #76],
Intervenor-Defendant’s Motion for Summary Judgment [Dkt. #78], Plaintiff’s Motion for
Summary Judgment [Dkt. #80], and Plaintiff’s Unopposed Motion to File Consolidated
Reply Brief and to Exceed Page Limits Speciﬁed by Local Rule [Dkt. #89]. Upon
consideration of the parties’ pleadings, the relevant case law, and the entire record herein,
this Court DENIES Plaintiff’ 3 Motion to Strike the Administrative Record Supplement,
GRANTS Plaintiff’s Unopposed Motion to File Consolidated Reply Brief and to Exceed
Page Limits Specified by Local Rule, DENIES Plaintiff’s Motion for Summary
Judgment, and GRANTS Intervenor-Defendant’s Motion for Summary Judgment.

BACKGROUND
This Opinion represents the latest chapter in plaintiff’s quest to enjoin a gaming
casino in Allegan County, Michigan. This case’s history is, to say the least, lengthy, and

the Court, for the sake of economy, recounts only those portions necessary to its holding.

I. Statutory Framework

Since the 18005, Congress has enacted various statutes to regulate Indian affairs.

One such initiative, the Indian Reorganization Act of 1934, was “designed to improve the

unconstitutional and refused to give effect to an Act of Congress that “prescribe[d] rules
of decision to the Judicial Department ofthe government in cases pending before it.” See
id. at 146.

Although Klein establishes limits on legislative power, it simply “cannot be read
as a prohibition against Congress’s changing the rule of decision in a pending case, or
(more narrowly) changing the rule to assure a pro-government outcome.” Nat ’l Coalition
to Save Our Mall v. Norton, 269 F.3d 1092, 1096 (DC. Cir. 2001). To preserve the
balance of federal power, Klein’s progeny have clariﬁed that the Constitution is not
offended when Congress amends substantive federal law, even if doing so affects
pending litigation. See Plaut v. Spendthrift Farm, Inc, 514 US. 211, 218 (1995)
(Congress may “amend[] applicable law” in a way that impacts the outcome of a pending
case without violating Klein (internal quotation marks omitted)); see also Miller v.
French, 530 US. 327, 348-50 (2000) (ﬁnding no separation of powers issue where a
statute “simply impose[d] the consequences ofthe court’s application ofthe new legal
standard”); Robertson v. Seattle Audubon Soc ’y, 503 US. 429, 441 (1992) (ﬁnding no
separation ofpowers violation where a statute “amend[ed] [the] applicable law”).
Although the line between a permissible “amendment” of the underlying law and an
impermissible “rule of decision” remains unclear, federal statutes do not run afoul of
Klein as long as they refrain from “direct[ing] any particular ﬁndings of fact or
applications oflaw, old or new, to fact.” See Robertson, 503 US. at 438.

One “sure precept” emerges from this legal thicket: “a statute’s use of the

language of jurisdiction cannot operate as a talisman that ipsofacto sweeps aside every

11

possible constitutional objection.” Nat ’l Coalition to Save Our Mall, 269 F.3d at 1096.
Yet because Congress may “impose new substantive rules on suits” that were not
“resolved on the merits when Congress acted,” courts faced with Klein challenges must
tread lightly indeed. See id. at 1097.

Plaintiff argues that section 2(b) of the Gun Lake Act violates Klein because it
mandates dismissal and, as a consequence, dictates a rule of decision. See Pl.’s Mem. at
26—32. Plaintiff is correct that dismissal has the same practical effect as a judgment on
the merits—it compels a favorable disposition for defendants. There is a difference,
however, between a statute that dictates a particular decision on the merits, which Klein
prohibits, and a statute that altogether withdraws jurisdiction to reach the merits, which
Klein arguably does not preclude. See Klein, 80 US. at 146—47. The Gun Lake Act falls
within the latter category. The Act does not mandate a particular ﬁnding of fact or
application of law to fact. Instead, it withdraws this Court’s jurisdiction to make any
substantive ﬁndings whatsoever. Our Circuit Court considered—and rejected—a
challenge to a similar statute, finding that a withdrawal of jurisdiction does not, by itself,
violate Klein. See Nat ’l Coalition to Save our Mall, 269 F.3d at 1097 (stating, without
any detailed explanation, that the Act did not run afoul of Klein).

Congress’s actions in this instance are more appropriately characterized as an
effort to circumscribe the Court’s jurisdiction. This, Congress most assuredly can do.
The Constitution “gives to the inferior courts the capacity to take jurisdiction in the
enumerated cases, but it requires an act of Congress to confer it. . . . And the jurisdiction

having been conferred may, at the will of Congress, be taken away in whole or in part.”

12

Kline v. Burke Consir. Co, 260 US. 226, 234 (1922). Congress, as such, has plenary

power to “deﬁne and limit thejurisdiction of the inferior courts ofthe United States.”
Laufv. E. G. Skinner & C0,, 303 U.S. 323, 330 (1938). That is precisely what happened
here. Rather than dictate a particular outcome on the merits of plaintiffs case, Congress
has legislatively restricted the Court’sjurisdiction. 1 ﬁnd nothing constitutionally
repugnant in its exercise.

Plaintiff argues in the alternative that section 2(a) of the Act, which “reafﬁrm[s]”
the Secretary’s May 2005 decision to take the Bradley Tract into trust, violates Klein
because it superimposes Congress’s “own interpretation of the IRA without amending

it.”6 See P].’s Reply at 31. Were Congress to issue such a dictate, it would surely invade

the powers of thejudicial branch. See Cobell v. Norton, 392 F.3d 461, 467 (DC. Cir.
2004) (opining that a statute presents constitutional problems if, rather than “changing
the substantive law, [it] direct[s] the court how to interpret or apply pre—existing law”).
The Court takes seriously, however, the invalidation of a Congressional action and
applies the “cardinal principle” that “as between two possible interpretations of a statute
by one of which it would be constitutional and by the other valid, [the Court’s] plain duty

is to adopt that which will save the act.” NLRB v. Jones & Laughlin Steel Corp, 301

US l, 30 (1937); see EdwardJ. DeBartolo Corp. v. Fla. GulfCoast Bldg. & Constr.

 

6 The Court is reluctant to opine on this particular argument, which plaintiff presented, for the
ﬁrst time, in his Reply brief. As this Circuit has emphasized, “[t]he premise of our adversarial
system is that . . . courts do not sit as self—directed boards of legal inquiry and research, but
essentially as arbiters of legal questions presented and argued by the parties before them.
Considering an argument advanced for the ﬁrst time in a reply brief . . . entails the risk of an
improvident or ill-advised opinion on the legal issues tendered.” See McBride v. Merrell Dow &
Pharm, Inc, 800 F.2d 1208, 1211 (DC. Cir. 1986) (citations and internal quotation marks

omitted).

13

Trades Council, 485 US. 568, 575 (1988) (when faced with dueling interpretations, one
of which “would raise serious constitutional problems,” courts must “construe the statute
to avoid such problems unless such construction is plainly contrary to the intent of
Congress”).

While plaintiff has proffered one potential reading of the statute, section 2(a) can
more plausibly be read in a way that does not raise constitutional concerns, i.e., as an
affirmance of agency rulemaking. Nowhere does the Act instruct this, or any other,
Court to ratify the Secretary’s action. Nor, for that matter, does it compel “any particular
ﬁndings of fact or applications of law.” See Robertson, 503 US. at 438. Simply put,
Congress lent its imprimatur to the Secretary’s decision, but stopped short of requiring
the judiciary to do the same. Endorsements of this nature are hardly unprecedented and
Congress has, on at least one occasion, retroactively validated agency actions taken on
behalf ofNative American Tribes. See James v. Hodel, 696 F. Supp. 699, 701 (D.D.C.
1988), aﬂ’a’ sub nom. James v. Lujan, 893 F.2d 1404 (DC. Cir. 1990) (upholding a
statute that “ratifies and conﬁrms [the Wampanoag Tribal Counsel’s] existence as an
Indian tribe” (emphasis added»; see also Swayne & Hoyt Ltd. v. United States, 300 US.
297, 301—02 (1937) (Congress may use its plenary power to “ratify [agency] acts which it
might have authorized, and give the force of law to official action unauthorized when
taken” (citations omitted)).

Given that the Act neither mandates a particular interpretation of the substantive
law nor creates an impermissible rule of decision, I reject plaintiff” 5 separation of powers

challenge and turn to plaintiffs remaining constitutional arguments.

l4

B. First Amendment Right to Petition

Plaintiff next argues that section 2(b) of the Gun Lake Act burdens his First
Amendment Right to Petition the government. I disagree. The First Amendment
protects the right of individuals “to petition the Government for a redress of grievances.”
US. Const. amend. I. The Right to Petition “is cut from the same cloth as the other
guarantees of [the First] Amendment,” and operates as “an assurance of a particular
freedom of expression.” McDonald v. Smith, 472 US. 479, 482 (1985). Broad in scope,
the right “extends to all departments of the Government,” California Motor Transport
Co. v. Trucking Unlimited, 404 U.S. 508, 510 (1972), and guarantees, at a minimum, the
right to seek redress from a federal decision-maker on the basis of a well-pleaded claim
for relief, see Borough of Duryea, Pennsylvania v. Guarnieri, 131 S. Ct. 2488, 2494
(2011) (“[T]he right of access to courts for redress of wrongs is an aspect of the First
Amendment right to petition the government.” (citation and internal quotation marks
omitted)). Laws that “signiﬁcant[ly] impair[]” this right must, like all substantial
constitutional burdens, survive “exacting scrutiny.” See Elroa’ v. Burns, 427 US. 347,

362 (1976).

Not all burdens are “signiﬁcant” and although the First Amendment protects the
right to speak, it does not ensure the right to speak to all tribunals. The distinction that
emerges is narrow indeed. Congress may not foreclose a plaintiff’s right to petition all

decision-makers, but it may withdraw access to some decision-makers. See Bill
Johnson ’s Rests. Inc. v. NLRB, 461 US. 731, 742 (1983) (invalidating a law that enjoined

plaintiffs from ﬁling “a meritorious suit” in state court). But see Am. Bus Ass ’n v. Rogoﬁ’,

15

649 F.3d 734, 741 (DC. Cir. 2011) (ﬁnding that a law did not violate the First

Amendment because plaintiff could at least petition the agency for relief). Construing the
Right to Petition more broadly would have far-reaching implications. Were it read to
require access to all tribunals, the First Amendment would run headlong into another
tenet of federal governance—Congress’s power to “deﬁne and limit the jurisdiction of the
inferior courts ofthe United States.” See Lauf, 303 US. at 330. This, it does not do.
Plaintiff argues that the Gun Lake Act abridges his Right to Petition because it
"prohibits the ﬁling of any other lawsuit that challenges the federal Defendant’s actions
taking the Bradley Property into trust.” See Pl.’s Mem. at 32. Defendants counter that
although the Act enjoins filings in federal court, it does not bar plaintiff from pursuing
other avenues of redress. See Mem. P. & A. Supp. United States” Opp’n Pl.’s Mot.
Summ. J. at 22 [Dkt. #85]; Def—Intervenor’s Opp’n Pl.’s Mot. Summ. J. at 11-12 [Dkt.
#86]. I agree. Plaintiff may not be able to bring his claim before this Court, but he
remains free to petition federal agencies, including the Department of the Interior, for
relief. Nothing in the Act can be read to restrict such advocacy and this Court sees no

reason to hold otherwise.

Plaintiff argues that this alternative is insufﬁcient because any future complaints
ﬁled with the agency, whose decision Congress has ratiﬁed, “will fall upon completely
deaf ears.” Pl.’s Reply at 32. The Department of the Interior may, indeed, be reticent to
reverse its position. But nothing in the First Amendment entitles plaintiff to a favorable
disposition of his claim. See Am. Bus Ass ’n, 649 F.3d at 741 (refusing to ﬁnd that

Congressional interference with a plaintiff 5 potential remedies abridges the Right to

16

Petition). The First Amendment safeguards only a citizen’s right to express his grievance

to a tribunal of competentjurisdiction. Nowhere does it “guarantee[] a citizen’s right to
receive a government response to or ofﬁcial consideration of a petition for redress of
grievances” and I decline to ﬁnd such an assurance. See We the People Found. Inc. v.
United States, 485 F.3d 140, 141 (DC. Cir. 2007). Accordingly, because nothing in the
Petition Clause bars Congress from restricting, as it has, the forum for judicial review, I
ﬁnd that the Gun Lake Act does not violate the First Amendment.

C. Fifth Amendment Due Process

Plaintiff next argues that section 2(b) of the Act violates his Fifth Amendment due
process rights because it requires dismissal without allowing him to fully litigate his
claim. Pl.’s Mem. at 34-35. Due process challenges are governed by a two-part inquiry:
“whether [plaintiff] was deprived of a protected property interest and, if so, what process
was his due.” Logan v. Zimmerman Brush C0,, 455 US. 422, 428 (1982). A cause of
action is considered a “protected property interest” only if a court has rendered “a ﬁnal
judgment” in that action. Jung v. Ass ’n ofAm. Med. Coils, 339 F. Supp. 2d 26, 43
(D.D.C. 2004), aﬂ’d, 184 Fed. App’x 9 (DC. Cir. 2006) (“Causes of actions only become

actionable property interests upon the entry of ﬁnal judgment”).

Plaintiff here argues that because the Supreme Court afﬁrmed his standing to
pursue this action, he has a property right protected by the Fifth Amendment. See P1.’s
Mem. at 35. Plaintiff is correct that his standing can no longer be challenged. However,
he presents no authoritynnor am I aware of any—to support the proposition that the

ability to bring a lawsuit constitutes the type of vested property right that the Fifth

17

Amendment due process clause protects.7 It would be bold, to say nothing of
unprecedented, to redraw the lines of property in such a fashion. Thus, in the absence of
a cognizable property right, plaintiff‘s due process claim fails.
D. Bill of Attainder

Plaintiffs ﬁnal constitutional attack to the Gun Lake Act lies in a Bill of
Attainder. Article 1, section 9 ofthe Constitution states that “[n]o Bill of Attainder . . .
shall be passed.” US. Const. art. 1 § 9, cl. 3. This provision prohibits Congress from
enacting “a law that legislatively determines guilt and inﬂicts punishment upon an
identifiable individual without provision of the protections of a judicial trial.” Nixon v.
Adm ’r ofGen. Servs., 433 US. 425, 468 (1977). A law is thus a prohibited Bill of
Attainder ifit punishes a speciﬁc person or entity. BellSoutn Corp. v. FCC, 144 F.3d 58,
62 (DC. Cir. 1998). To determine whether a statute imposes a punishment, courts
assess: “(1) whether the challenged statute falls within the historical meaning of
legislative punishment; (2) whether the statute . . . reasonably can be said to further
nonpunitive legislative purposes; and (3) whether the legislative record evinces a

congressional intent to punish.” Foreticn v. United States, 351 F.3d 1198, 1218 (DC.

7 Even assuming, arguendo, that plaintiff has a property right in this action, he has arguably
received all the process he is due. Congress has plenary power to grant, abridge, or revoke
Article III jurisdiction. As the Supreme Court has held in welfare cases, which involve an
analogous Congressional power to confer, and revoke, a public beneﬁt, “[t]he procedural
component of the Due Process Clause does not impose a constitutional limitation on the power
of Congress to make substantive changes in the law of entitlement to public benefits.” See
Atkins v. Parker, 472 US. 115, 129 (1985) (citation and internal quotation marks omitted). In
such instances, “the legislative process provides all the process that is constitutionally due”
before Congress enacts a provision restricting litigants’ judicial remedies. See Am. Bus Ass ’n,

649 F.3d at 743.

18

Cir. 2003) (quoting Selective Serv. Sys. v. Minn. Pub. Interest Research Grp., 468 US.
841, 852 (1984)).

Although the Gun Lake Act applies speciﬁcally to suits involving the Bradley
Tract, this alone is not problematic. See Nat ’[ Coalition to Save Our Mall, 269 F.3d at
1097 (ﬁnding a “[statute’s] level of speciﬁcity to be unobjectionable”). Notwithstanding
its speciﬁcity, the Gun Lake Act does not qualify as a Bill of Attainder for a second
reason: it is not punitive. Jurisdiction stripping is simply not “punishment” in a historical
sense—it does not impose a prison sentence, a ﬁne, or any restriction that falls within the
traditional “checklist of deprivations and disabilities” proscribed by the Constitution.
See Foreticn, 351 F.3d at 1218 (“This checklist includes sentences of death, bills of pains
and penalties, and legislative bars to participation in speciﬁed employments or
professions”). Nor was Congress’s goal to disadvantage Mr. David Patchak. The Act’s
express purpose was to “provide certainty to the legal status of the land, on which the
Tribe has begun gaming operations as a means of economic development for its
community.” S. Rep. No. 113-194 at 2 (2014). The Act may have incidentally affected
plaintiff’ 5 use and enjoyment of his property. But incidental burdens do not a
punishment make. As such, plaintiff’s ﬁnal constitutional challenge is no more

meritorious than his prior attacks.

Having rejected each of plaintiff’s challenges, I ﬁnd no constitutional obstacle to

the enforcement of the Gun Lake Act and must decline, for want of jurisdiction, to reach

the merits of plaintiff’s APA challenge.

19

CONCLUSION
Accordingly, for all ofthe foregoing reasons, Plaintiff‘s Unopposed Motion to File
Consolidated Reply Brief and to Exceed Page Limits Speciﬁed by Local Rule is
GRANTED, Intervenor-Defendant’s Motion for Summary Judgment is GRANTED, and
Plaintiff's Motion for Summary Judgment is DENIED. Finally, Plaintiff’s Motion to
Strike the Administrative Record Supplement is DENIED. This action is therefore
DISMISSED. An Order consistent with this decision accompanies this Memorandum

Opinion.

/

RICHA ON
United States District Judge

 

20

economic status of Indians by ending the alienation oftribal land and facilitating tribes’

acquisition of additional acreage.” See 1-1 Cohen’s Handbook ofFederal Indian Law §
1.05. Its animating purpose was therefore to “establish machinery whereby Indian tribes
would be able to assume a greater degree of self—government, both politically and
economically.” Morton v. Mancarz’, 417 US. 535, 542 (1973). To that end, the IRA
authorizes the Secretary “to acquire . . . any interest in lands” on behalf of groups that
meet the statutory deﬁnition of “Indians.” See 25 U.S.C. § 465. The IRA deﬁnes
“Indians” as “all persons of Indian descent who are members of any recognized Indian
tribe now under Federal jurisdiction.”2 25 U.S.C. § 479. Land acquired pursuant to the
IRA “shall be taken in the name of the United States in trust for the Indian tribe or
individual Indian for which the land is acquired,” 25 U.S.C. § 465, and may be
designated as part of the Tribe’s ofﬁcial reservation, id. at § 467.

Like the IRA, the Indian Gaming Regulatory Act of 1998 (the “IGRA”) was
enacted to promote “tribal economic development, self—sufﬁciency, and strong tribal
governments.” 25 U.S.C. § 2702(1). To facilitate this goal, the IGRA provides “a
statutory basis for the operation of gaming by Indian tribes,” id, and allows gaming on
land that was taken into trust as part of the “initial reservation of an Indian tribe
acknowledged by the Secretary under the Federal acknowledgment process,” 25 U.S.C. §

2719(b)(1)(B). A tribe may be formally acknowledged if it can “establish a substantially

 

2 While the IRA does not elaborate on what it means to be a “recognized Indian Tribe now under
Federal jurisdiction,” the Supreme Court recently interpreted the word “now” to refer to the date
of the IRA’s enactment in June 1934. Carcieri v. Salazar, 555 U.S. 379, 382 (2009). The
Supreme Court left open the question of what constitutes “Federal jurisdiction.”

continuous tribal existence” and has “functioned as [an] autonomous entit[y] throughout
history until the present.” See 25 C.F.R. § 83.3(a).

II. Factual Background

The Match—E-Be-Nash-She-Wish Band of Pottawatomi Indians is now a federally—
recognized Indian tribe. Compl. 11 18. But this was not always the case. The Tribe,
though in existence for over two centuries, has endured a lengthy struggle for federal
recognition. It was initially recognized by the federal government between 1795 and
1855, during which time it was party to no fewer than sixteen treaties with the United
States. Compl. ll 15; AR001987.3 This recognition was, however, short-lived.
Beginning in 1855, the Tribe fell victim to a slew of federal policies that divested the
Tribe of both its ancestral lands and its sovereign status. See Compl. W 16-17.

The Tribe remained dispossessed for much of the 20th century. See Compl. W 16-
18. In 1998, after decades of landlessness, the Tribe sought to reinstate its sovereign

status under the modern federal acknowledgment procedures. Compl. 11 18. It succeeded.

On October 23, 1998, the Secretary of the Interior proclaimed the Tribe an “Indian tribe
within the meaning of Federal law,” thus entitling the Tribe, and its members, to a bevy

of federal protections. See 63 Fed. Reg. 56936-01 (1998).

In 2001, shortly after receiving federal acknowledgment, the Tribe identiﬁed a
147-acre tract of land in the Township of Wayland, Michigan, (“the Bradley Tract”) that

it wished to acquire as its “initial reservation” under the IRA. See AR001438. In its

3 References to “AR” correspond to the Administrative Record ﬁled on October 6, 2008. See
[Dkt. #21].

ensuing trust application, the Tribe requested permission to construct and operate a
193,500 square foot gaming and entertainment facility on the Bradley Tract. AR001445.
The Tribe prevailed, and on May 13, 2005, the Department of the Interior issued a Notice
of Final Agency Determination accepting the Bradley Tract into trust to “be used for the
purpose of construction and operation ofa gaming facility.” 70 Fed. Reg. 25596-02
(May 13, 2005). In January 2009, the Secretary formally acquired the Bradley Tract on
the Tribe’s behalf. Decl. Chairman David K. Sprague Supp. Intervenor-Def.’s Mot.
Summ. J. (“Sprague Decl.”) ‘ll 14 [Dkt. #78-1]. Thereafter, the Tribe incurred
approximately $195,000,000 in debt to develop the land. Sprague Decl. ll 18. Its efforts

culminated in the opening ofthe Gun Lake Casino on February 10, 2011. Sprague Decl.

m9.

III. Procedural Background

Plaintiffﬁled the present lawsuit on August 1, 2008 under section 702 of the
Administrative Procedure Act (“APA”), arguing that because the Tribe was not formally
recognized when the IRA was enacted in June 1934, the Secretary lacked authority to
take the Bradley Tract into trust. Compl. w 25-28. On August 19, 2009, I dismissed
this action for lack of subject matterjurisdiction. Mem. Op. [Dkt. #56]. Plaintiff

appealed to our Circuit Court, which reversed and held that plaintiff indeed had standing
to pursue his action. See Patchak v. Salazar, 632 F.3d 702 (DC. Cir. 2011). On June 18,
2010, the United States Supreme Court afﬁrmed the Circuit Court’s decision and

remanded the case to this Court for adjudication on the merits of plaintiff s suit. See

Match—E—Be-NaSh-She— Wish Band ofPotrawatomi Indians v. Patchak, 132 S. Ct. 2199
(2012).

Since this case was remanded, two events have altered the legal landscape. First,
on September 3, 2014, the Secretary issued an Amended Notice of Decision concerning
the Tribe’s fee-to-trust application for two other parcels of land it sought to acquire.
SAR000617—58.4 In so doing, the Secretary expressly considered, and conﬁrmed, its
authority under the IRA to take land into trust on behalf of the Tribe. See SAR000650
(“The [Tribe] unquestionably was under federal jurisdiction prior to 1934. . . . [And] the
[Tribe’s] under federal jurisdiction status remained intact in and after 1934.”). Second,
on September 26, 2014, President Obama signed into law the Gun Lake Trust Land
Reafﬁrmation Act (the “Gun Lake Act” or “the Act”). Pub. L. No. 1 13-179, 128 Stat.
1913, See. 2(a)-(b). The Act, which bears directly on the instant case, declares as

follows:

(a) IN GENERAL—The land taken into trust by the United
States for the beneﬁt of the Match-E-Be-Nash-She—Wish
Band of Pottawatomi Indians and described in the ﬁnal

Notice of Determination of the Department of the Interior (70
Fed. Reg. 25596 (May 13, 2005)) is reafﬁrmed as trust land,

and the actions of the Secretary of the Interior in taking that
land into trust are ratiﬁed and conﬁrmed.

(b) NO CLAIMS—Notwithstanding any other provision of
law, an action (including an action pending in a Federal court
as of the date of enactment of this Act) relating to the land
described in subsection (a) shall not be ﬁled or maintained in

a Federal court and shall be promptly dismissed.

Pub. L. No. 113—179, 128 Stat. 1913, Sec. 2(a)-(b).

 

4 References to “SAR” are to the Administrative Record Supplement. See [Dkt. #75].

Thereafter, on October 31, 2014, the parties ﬁled motions for summaryjudgment.

For the following reasons, the Court GRANTS Intervenor-Defendant’s Motion for
Summary Judgment and DENIES Plaintiffs Motion for Summary Judgment.
DISCUSSION

Plaintiff would have this Court disregard the Gun Lake Act and proceed directly to
the merits of his challenge. I decline to do so. Because the Gun Lake Act purports to
moot plaintiff’s case, it is hard to see how it can be ignored. To disregard it entirely
would, moreover, violate the usual principle that a court is to apply the law in effect at
the time it rules. See Landgrafv. USIFz'lm Prod, 511 US. 244, 264 (1994).

As a fallback position, plaintiff argues that the Act is void because it violates
numerous constitutional provisions, including separation of powers principles, the First
Amendment Right to Petition, Fifth Amendment Due Process, and the ban on Bills of
Attainder. See P1.’s Mem. Supp. Mot. Summ. J. (“P1.’s Mem.”) at 25—39 [Dkt. #80-1].
For the reasons discussed herein, I reject each of these arguments and find that the Gun
Lake Act is constitutional and, further, that it moots plaintiffs case.

I. APA REVIEW

Federal courts are courts of limited jurisdiction and may not reach the merits of a
case absentjurisdiction to do so. Steel Co. v. Citizensfor a Better Env’t, 523 US. 83,
101 (1998). Plaintiff brings his suit pursuant to the Administrative Procedure Act, which
entitles any person “adversely affected or aggrieved by [an] agency action” to judicial
review. See 5 U.S.C. § 702. As the APA makes clear, there is a “strong presumption” of

reviewability of agency decisions. Bowen v. Mich. Acad. ofFamily Physicians, 476 US.

667, 670 (1986). This presumption, “like all presumptions,” may “be overcome by . . .
speciﬁc language or speciﬁc legislative history that is a reliable indicator of
congressional intent.” Id. at 673 (quoting Block v. Cmty. Nutrition Inst, 467 U.S. 340,
349 (1984)); see 5 U.S.C. § 701(a) (limitingjudicial review to the extent that a federal
statute “preclude[s] judicial review” or the “agency action is committed to agency
discretion by law”). Once that presumption is overcome, courts may venture no further
into the merits of the case. “For a court to pronounce upon the meaning” of federal
action when “it has no jurisdiction to do is, by very deﬁnition, for a court to act ultra
vires.” See Steel C0,, 523 U.S. at 101-02. Such is the case here.

Section 2(b) of the Gun Lake Act states that “no claims” regarding the Secretary’s
decision to take the Bradley Tract into trust shall be “maintained in a Federal court.” See
Pub. L. No. 113-179, 128 Stat. 1913, See. 2(b). Section 2(b) tracks, moreover, section
2(a)’s ratiﬁcation of the Secretary’s decision, leaving no doubt that Congress intended to
have the ﬁnal word. See id. This intent is born out in the legislative history. The House
Committee on Natural Resources stated, for example, that the Act, if passed, “would void
a pending lawsuit [by neighboring landowner David Patchak] challenging the lawfulness
of the Secretary’s original action to acquire the Bradley Property.” H.R. Rep. 1 13-590
(2014). The Senate Committee on Indian Affairs agreed that the Act “would prohibit any
lawsuits” related to the “lands taken into trust by the Department of the Interior (DOI) for
the beneﬁt of the Match-E-Be-Nash—She—Wish Band of Pottawatomi Indians in the state
of Michigan.” S. Rep. 1 13-194 at 3 (2014). Taken together, the Act’s plain language

and legislative history manifest a clear intent to moot this litigation. Barring some

constitutional inﬁrmity, this Court therefore lacks jurisdiction to reach the merits of
plaintiff‘s claim.

11. Constitutionality Of The Gun Lake Act

While Congress may have removed this Court’s jurisdiction over plaintiff’s APA
claim, it did not foreclose consideration of the Gun Lake Act’s constitutionality. Indeed,
section 2(b) only withdraws judicial review of “action[s] relating to” the Secretary’s
acquisition of the Bradley Tract. See Pub. L. No. 113-179, 128 Stat. 1913, Sec. 2(b).
Nothing in the Act bars consideration of constitutional challenges to Congress’s action,

and the Court declines to construe it in such a fashion.5

Absent such an impediment, the
Court may address plaintiff s constitutional challenges.

The Court’s limited jurisdiction does not, however, guarantee plaintiff a victory.
Quite the opposite is true. Federal statutes are presumptively constitutional, Bowen v.
Kendrick, 487 US. 589, 617 (1988), and litigants challenging a statute’s constitutionality
bear an “extremely heavy burden,” United States v. Turner, 337 F. Supp. 1045, 1048

(D.D.C. 1972). Only “the most compelling constitutional reasons” may justify

invalidating “a statutory provision that has been approved by both Houses of Congress

and signed by the President.” Mistretta v. United States, 488 US. 361, 384 (1989)

 

5 To construct the statute otherwise would raise serious concerns about its constitutionality, and,
in such a case, I heed the “cardinal principle” of statutory interpretation and choose “a
construction of the statute . . . by which the (constitutional) question(s) may be avoided.” See
Johnson v. Robl'son, 415 US. 361, 367 (1974) (alternation in original) (internal quotation marks
omitted); Nat ’I Coalition to Save Our Mall v. Norton, 269 F.3d 1092, 1095 (DC. Cir. 2001)
(finding that although a statute removed Article III jurisdiction to review an agency action, it did
“not touch [the court’s] jurisdiction over [the statute’s] own constitutionality”).

(citation and internal quotation marks omitted). Unfortunately for plaintiff, I find that he

has not surmounted this burden and, accordingly, uphold the Act.

A. Separation of Powers

Plaintiff argues that the Act raises two separation of powers concerns. Plaintiff
ﬁrst contends that section 2(b) infringes the role of the judiciary by requiring dismissal of
this action. See Pl.’s Mem. at 26-32. Plaintiff next argues that by reaffirming the
Secretary’s May 2005 decision to take the Bradley Tract into Trust, section 2(a)
unlawfully imposes Congress’s “own interpretation of the IRA” on the federal courts.

See Pl.’s Consol. Reply Defs.’ & Intervenor-Def.’s Opp’n to Pl.’s Mot. Summ. J. (“Pl.’s
Reply") at 31 [Dkt #90]. For the reasons discussed below, I ﬁnd both arguments
unavailing.

Plaintiff’ s ﬁrst contention presents a thorny legal issue. The Constitution prohibits
the legislature from coopting the judiciary’s function. The seminal case on this issue is
United States v. Klein, 80 US. (13 Wall.) 128 (1871). There, the executor ofa
Confederate estate sought to recover property seized by the Union army during the Civil
War. In his suit, the executor relied on a statute permitting recovery for landowners that
were loyal to the Union, proof of which was satisﬁed by receipt of a Presidential pardon.
Id. at 131-32. After the plaintiff recovered in the Court of Claims, Congress passed a
statute directing courts to construe proof of a Presidential pardon as proof of disloyalty
and, further, to dismiss, for lack of jurisdiction, any cases in which proof of a Presidential
pardon was submitted. Id. at 133-34. Faced, on appeal, with a statute that dictated how it

was to adjudicate claims of Union loyalty, the Supreme Court declared the statute

10